Exhibit 10.1

STOCK OPTION AWARD AGREEMENT

INFUSYSTEM HOLDINGS, INC.

EQUITY PLAN

A stock option (the “Option”) for a total of                  shares (the
“Shares”) of common stock, par value $0.0001 per share (“Common Stock”) of
InfuSystem Holdings, Inc. (the “Company”), is hereby granted to
                     (the “Optionee”). The Option in all respects is subject to
the terms and conditions of the InfuSystem Holdings, Inc. Equity Plan (the
“Plan”), which is incorporated by reference herein, and the receipt of which is
hereby acknowledged by Optionee. Any capitalized terms that are not defined in
this Agreement shall have the same meaning as in the Plan.

1. Option Price. The exercise price is $         for each Share, being 100% or
more of the Market Value of the Shares on the Date of Grant specified below.

2. Expiration Date. The expiration date for the Option is the
                     anniversary of the Date of Grant.

3. Vesting. This Option shall be become vested and exercisable, subject to the
provisions of Section 4 below, ratably over a [    ] year period on a
[monthly/quarterly] basis beginning on                     . [Adjust as
necessary to reflect actual vesting schedule]

All further vesting shall cease upon termination of Optionee’s service as an
employee or director of the Company and its Subsidiaries.

4. Exercise.

(a) Method of Exercise. This Option shall be exercisable by a written notice
which shall:

(i) state the election to exercise the Option, the number of Shares with respect
to which it is being exercised, the person in whose name the stock certificate
or certificates for such Shares is to be registered, and his address and Social
Security Number (or if more than one, the names, addresses and Social Security
Numbers of such persons);

(ii) contain such representations and agreements as to the holder’s investment
intent with respect to the Shares to be acquired upon exercise as required by
the Committee;

(iii) be signed by the person or persons entitled to exercise the Option and, if
the Option is being exercised by any person or persons other than the Optionee,
be accompanied by proof, satisfactory to the Committee, of the right of such
person or persons to exercise the Option; and

(iv) be delivered in person or by certified mail to the Controller of the
Company or his or her designee.



--------------------------------------------------------------------------------

(b) Payment of Exercise Price. Payment of the exercise price for the Shares with
respect to which the Option is exercised shall be made in full in one of the
following forms:

(i) Certified or bank cashier’s or teller’s check; or

(ii) Delivery to the Company of shares of Common Stock that are free and clear
of any liens, encumbrances, claims or security interests, having an aggregate
Market Value, as of the date of exercise, equal to the aggregate exercise price
for the Shares being acquired upon exercise of the Option;

(iii) Withholding by the Company the number of whole Shares, rounded down, to be
acquired upon exercise of this Option, with an aggregate Market Value, equal to
or less than the exercise price, with the Optionee paying any remaining exercise
price in such other manner as specified in this Section 4(b); or

(iv) In the Committee’s sole discretion, by the Optionee authorizing a third
party to sell Shares acquired upon exercise of the Option, and to remit to the
Company the amount equal to the aggregate exercise price for the Shares being
acquired.

(c) Restrictions on Exercise. This Option may be exercised during Optionee’s
lifetime only by the Optionee and shall not be assignable or transferable
otherwise than by will or by the laws of descent and distribution. As a
condition to the exercise of this Option, the Company may require the person
exercising this Option to make any representation and warranty to the Company as
the Company determines may be required by any applicable law or regulation.

(d) Exercise Term. This Option may not be exercised until six (6) months after
the Date of Grant, and will expire and may not be exercised after the earliest
of the following:

(i) the expiration date set out in Section 2 above; or

(ii) three (3) months after the date Optionee ceased to be an employee or
director of the Company and its Subsidiaries, unless Optionee’s status ended due
to death, in which case this Option will expire and may not be exercised more
than one (1) year following the date of death.

5. Non-transferability of Option. This Option may not be transferred in any
manner otherwise than by will or the laws of descent and distribution and may be
exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of Optionee.

6. Change in Control. Notwithstanding anything herein to the contrary, in the
event of a Change in Control (as defined below), the Committee will take or
cause to be taken one or more of the following actions to be effective as of the
date of such Change in Control:

 

  2  

Stock Option Agreement

InfuSystem Holdings, Inc. Equity Plan



--------------------------------------------------------------------------------

(a) provide that the Option shall be assumed, or equivalent options shall be
substituted (“Substitute Options”) by the acquiring or succeeding corporation
(or an affiliate thereof), provided that: the shares of stock issuable upon the
exercise of such Substitute Options shall constitute securities registered in
accordance with the Securities Act of 1933, as amended (the “1933 Act”), or such
securities shall be exempt from such registration in accordance with Sections
3(a)(2) or 3(a)(5) of the 1933 Act (collectively, “Registered Securities”), or
in the alternative, if the securities issuable upon the exercise of such
Substitute Options shall not constitute Registered Securities, then the Optionee
will receive upon consummation of the Change in Control transaction a cash
payment for the Option surrendered equal to the difference between (1) the fair
market value of the consideration to be received for each Share in the Change in
Control transaction times the number of Shares subject to the surrendered
Option, and (2) the aggregate exercise price of the surrendered Option; or

(b) in the event of a transaction under the terms of which the holders of the
Shares of the Company will receive upon consummation thereof a cash payment (the
“Merger Price”) for each Share exchanged in the Change in Control transaction,
to make or to provide for a cash payment to Optionee equal to the difference
between (A) the Merger Price times the number of Shares under the Option (to the
extent then exercisable at prices not in excess of the Merger Price) and (B) the
aggregate exercise price of all such Shares under the Option in exchange for
such Shares under the Option.

For purposes of this Agreement, the term “Change in Control” shall mean (A) the
sale of all or substantially all of the assets of the Company; (B) the merger or
recapitalization of the Company whereby the Company is not the surviving entity;
or (C) the acquisition, directly or indirectly, of the beneficial ownership
(within the meaning of that term as it is used in Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) of fifty (50%) or more of the outstanding voting
securities of the Company by any person, trust, entity or group.

7. Securities Law Compliance. Notwithstanding anything herein to the contrary,
the Option may not be exercised unless the Shares issuable upon such exercise
are then registered under the Securities Act of 1933, as amended, or, if such
Shares are not so registered, the Committee has determined that such exercise
and issuance would be exempt from the registration requirements of such Act. The
exercise of the Option also must comply with other applicable laws and
regulations governing the Option, and the Option may not be exercised if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.

8. Withholding. The exercise of the Option in whole or in part constitutes
authorization for the Company to withhold from payroll and other amounts due
Optionee, including, if elected by Optionee, from Shares otherwise issuable upon
exercise of the Option, any amounts required to satisfy any federal, state or
local tax withholding obligations that may arise in connection with the Option.
The Option may not be exercised unless all such tax withholding obligations are
satisfied. Optionee may elect to have the Company reduce the number of Shares
otherwise issuable upon exercise of the Option by the number of whole Shares,
rounded down, with a Market Value equal to or less than the amount of the
withholding tax due. The Company will withhold any remaining withholding tax due
from other payments owed to the undersigned.

 

  3  

Stock Option Agreement

InfuSystem Holdings, Inc. Equity Plan



--------------------------------------------------------------------------------

9. Related Matters. Notwithstanding anything herein to the contrary, additional
conditions or restrictions related to the Option may be contained in the Plan.

 

    INFUSYSTEM HOLDINGS, INC. Date of Grant:   By:  

 

 

 

                          , Optionee

 

  4  

Stock Option Agreement

InfuSystem Holdings, Inc. Equity Plan



--------------------------------------------------------------------------------

STOCK OPTION EXERCISE FORM

INFUSYSTEM HOLDINGS, INC.

EQUITY PLAN

InfuSystem Holdings, Inc.

31700 Research Park Drive

Madison Heights, Michigan 48071

Dear Sir:

The undersigned elects to exercise the Option to purchase                 
shares (“Shares”) of common stock, par value $0.0001 per share (“Common Stock”)
of InfuSystem Holdings, Inc. (the “Company”) pursuant to the Stock Option
Agreement dated                     . Capitalized term used but not defined
herein shall have the meaning as in the InfuSystem Holdings Inc. Equity Plan.

1.    ¨    The Company will withhold from the exercise of the Option, as payment
of the exercise price, the number of whole Shares, rounded down, with an
aggregate Market Value equal to or less than the exercise price of the Shares
being acquired, with the undersigned paying the remainder of the exercise price
in cash or by delivery of shares of Common Stock, as described below; or

2.    ¨    Delivered herewith is a certified or bank cashier’s or teller’s check
and/or shares of Common Stock, valued at the Market Value of the Shares on the
date of exercise, as set forth below.

 

   $                        of cash or check   

 

        

Number of shares of Common Stock

  

 

      $   

Total

  

 

  

All shares of Common Stock delivered in satisfaction of the exercise price are
free and clear of any liens, encumbrances, claims or security interests.

3.    ¨    The undersigned wishes to have the minimum statutory tax withholding
paid by withholding the appropriate number of Shares to be delivered from this
exercise. The number of Shares withheld will be equal to the number of whole
Shares, rounded down, with a Market Value equal to or less than the amount of
the withholding tax due. The Company will withhold any remaining withholding tax
due from other payments owed to the undersigned.

4. The name or names to be on the stock certificate or certificates and the
address and Social Security Number of such person(s) is as follows:

 

 

Name:

 

 

 

  Address:  

 

 

  Social Security Number:  

 

 

 

Very truly yours, Signature:  

 

Print:  

 

Date:  

 